Citation Nr: 0927675	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-18 010	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hypertension (HTN).  


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

In December 2007, the Veteran and his wife provided testimony 
at the RO regarding claims for service connection for HTN, 
hearing loss and tinnitus and for a psychiatric disorder.  In 
April 2008, service connection was granted for hearing loss, 
tinnitus, and for generalized anxiety disorder with major 
depressive disorder.  An April 2009 statement by the Veteran, 
received into the record on May 10, 2009, has been 
interpreted as requesting withdrawal of the remaining issue 
on appeal.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
September 1966 to September 1968.  

2.	On May 10, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Appellant that he wished to "withdraw [his] appeal from the 
travel board."  On a separate form he wrote "Do not want 
this appeal."


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2008); 
38 C.F.R. § 20.204 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008).  An 
appeal may be withdrawn as to any or all issues involved in 
the appeal at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204 (2008).  Withdrawal may be made 
by the Appellant or by his or her authorized representative.  
38 C.F.R. § 20.204 (2008).  In the present case, the 
Appellant, has withdrawn this appeal and, hence, there remain 
no allegations  of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


